DISMISSED; Opinion Filed April 2, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00372-CV

                     IN RE ANDREW DAVID MALONE, JR., Relator

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F86-95910-QN

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Before the Court is relator’s petition for writ of mandamus naming Gary Fitzsimmons,

the Dallas County District Clerk, as respondent. The facts and issues are well known to the

parties, so we need not recount them herein. This Court does not have mandamus jurisdiction

over the district clerk. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). Accordingly, we

DISMISS relator’s petition for a writ of mandamus for want of jurisdiction.




                                                  /David W. Evans/
                                                  DAVID W. EVANS
130372F.P05                                       JUSTICE